139 Ga. App. 136 (1976)
228 S.E.2d 30
MOSS
v.
THE STATE.
52321.
Court of Appeals of Georgia.
Submitted June 8, 1976.
Decided June 22, 1976.
Nixon & Nixon, Jon A. Nixon, for appellant.
Stephen Pace, Jr., District Attorney, Miriam D. Wansley, Assistant District Attorney, for appellee.
PANNELL, Presiding Judge.
The defendant, with others, was arrested as the result of a disturbance at a race track, and taken to jail. After being lodged in the jail, alleged threats were made by the defendant to kill some of the police officers present at the time. The charge here related to "terroristic threats" to only one of the policemen. See Code § 26-1307 (a). The defendant was convicted and sentenced to serve two years of which 30 days were to be served in the county jail or work camp and the remainder on probation. He was also required to pay a $300 fine. The defendant appealed. Held:
1. The evidence was sufficient to authorize the verdict, even though there was no direct evidence the *137 threats were made for the purpose of terrorizing another. The circumstances surrounding the threat were sufficient for a jury to find the threats were made for such a purpose. Nor was the evidence insufficient because the police were armed and the defendant was not.
2. The opening statement of the district attorney that on the occasion in question several such threats were made to other police persons present does not place the defendant's character in issue so as to require a reversal on the grounds that this was a disclosure to the jury of separate crimes from that charged in the indictment.
3. The trial judge gave two recharges to the jury. We have carefully examined the charges and the enumeration of errors thereon and find them to be without merit.
Judgment affirmed. Marshall and McMurray, JJ., concur.